                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________
SHAWN RILEY,

                          Plaintiff,
      v.                                                 Case No. 20-cv-1252-pp

JOLINDA WATERMAN and
SANDRA MCARDLE,

                        Defendants.
______________________________________________________________________________

   ORDER SCREENING AMENDED COMPLAINT UNDER 28 U.S.C. §1915A
______________________________________________________________________________

      On October 30, 2020, the court screened plaintiff Shawn Riley’s pro se

complaint under 42 U.S.C. §1983, dismissed it because it violated Federal

Rules of Civil Procedure 8, 18 and 20 and ordered the plaintiff to file an

amended complaint by December 11, 2020. Dkt. No. 10. On December 9, 2020,

the court received the plaintiff’s amended complaint, which is now before the

court for screening. Dkt. No. 12.

I.    Screening the Complaint

      A.      Federal Screening Standard

      As explained in the previous order, the court must screen complaints

brought by prisoners seeking relief from a governmental entity or officer or

employee of a governmental entity. 28 U.S.C. §1915A(a). The court must

dismiss a complaint if the prisoner raises claims that are legally “frivolous or

malicious,” that fail to state a claim upon which relief may be granted, or that




                                        1

           Case 2:20-cv-01252-PP Filed 01/25/21 Page 1 of 9 Document 13
seek monetary relief from a defendant who is immune from such relief. 28

U.S.C. §1915A(b).

      In determining whether the amended complaint states a claim, the court

applies the same standard that it applies when considering whether to dismiss

a case under Federal Rule of Civil Procedure 12(b)(6). See Cesal v. Moats, 851

F.3d 714, 720 (7th Cir. 2017) (citing Booker-El v. Superintendent, Ind. State

Prison, 668 F.3d 896, 899 (7th Cir. 2012)). To state a claim, the amended

complaint must include “a short and plain statement of the claim showing that

the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). The amended complaint

must contain enough facts, accepted as true, to “state a claim for relief that is

plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial

plausibility when the plaintiff pleads factual content that allows a court to draw

the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. (citing Twombly, 550 U.S. at 556).

      To state a claim for relief under 42 U.S.C. §1983, a plaintiff must allege

that someone deprived him of a right secured by the Constitution or the laws of

the United States, and that whoever deprived him of this right was acting

under the color of state law. D.S. v. E. Porter Cty. Sch. Corp., 799 F.3d 793,

798 (7th Cir. 2015) (citing Buchanan–Moore v. Cty. of Milwaukee, 570 F.3d

824, 827 (7th Cir. 2009)). The court construes liberally complaints filed by

plaintiffs who are representing themselves and holds such complaints to a less




                                         2

         Case 2:20-cv-01252-PP Filed 01/25/21 Page 2 of 9 Document 13
stringent standard than pleadings drafted by lawyers. Cesal, 851 F.3d at 720

(citing Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015)).

      B.       The Plaintiff’s Allegations

      The original complaint was long and wordy and named numerous

unrelated defendants against whom the plaintiff sought to proceed on

unrelated claims. The court dismissed the complaint for those reasons. Dkt.

No. 10 at 4–6. The amended complaint names only Jolinda Waterman and

Registered Nurse Sandra McArdle. Dkt. No. 12 at 1–2. The plaintiff alleges that

both worked at the Wisconsin Secure Program Facility (WSPF) at the time of

the events described in the amended complaint. Id. at 2–3.

      The plaintiff alleges that all his life he has suffered from a leg deformity

referred to as being “duck-footed”—“having an eversion of the foot, causing

malalignment of [his] leg joints (ankles & knees); thus, pain); & for debilitating

muscle cramps.” Id. at 3. He explains that he wore corrective leg braces as a

child, then progressed to medical footwear—athletic air sole shoes or sandals.

Id.

      The plaintiff says that on May 15, 2016, he requested services from the

Health Services Unit at WSPF for pain and complications associated with his

condition. Id. The Health Services Unit was not able to diagnose or treat him,

so Nurse McArdle sent the plaintiff to an offsite specialist. Id.

      The plaintiff alleges that on March 24, 2017, his “eversion of the feet”

was “verified” and specialist P. Michal Jacobs (not a defendant) told the plaintiff

that he had “‘Tight Heel Cord, Plantar Fasciitis & Collapsed Medial Arches’ in


                                             3

           Case 2:20-cv-01252-PP Filed 01/25/21 Page 3 of 9 Document 13
both feet.” Id. at 3. Jacobs ordered the plaintiff to wear athletic, high-top shoes

with soft inserts pending a follow-up visit. Id. The plaintiff alleges that he later

learned that defendant Waterman had “verbaliz[ed] her intention” to prevent

him from accessing medical shoes. Id. at 3-4.

      The plaintiff alleges that without care, his condition worsened. Id. at 4.

The plaintiff explains that he had his follow-up visit with Jacobs and “was sent

to a specialist” four additional times (six visits total). Id. He alleges that all

specialists gave the diagnosis and same orders for care, but that he never

received the medical shoes because McArdle and Waterman “eras[ed] orders”

from the plaintiff’s medical file after his visits with the specialists and failed to

refer the specialists’ orders to the Special Needs Committee for review. Id. The

plaintiff says that he “regularly” told the Health Services Unit “about his

worsening conditions,” which he says were preventing his “once routine daily

activities” of exercising, sitting, standing, walking and praying according to his

Muslim faith. Id.

      On July 11, 2018, the plaintiff went to the University of Wisconsin for a

second opinion; podiatrist Smith (not a defendant) diagnosed the plaintiff with

“Achilles Tendonitis, Bilateral Posterior Tendonitis, [and] Plantar Fasciitis

Bilateral.” Id. The plaintiff says that Dr. Smith noted, “This is about proper

support & until [the plaintiff] get’s the right shoes & inserts, this pain will not

go away & will continue to get worse.” Id. Dr. Smith ordered the plaintiff to

“wear personal shoes ‘at all times,’ including offsite visits,” and receive medical




                                           4

         Case 2:20-cv-01252-PP Filed 01/25/21 Page 4 of 9 Document 13
footwear from a vendor. Id. The plaintiff alleges that McArdle “crossed these

orders out” of his medical file, “leaving [him] to suffer without effective care.” Id.

       On July 1, 2019, the plaintiff was transferred from WSPF to Green Bay

Correctional Institution. Id. Although the plaintiff alleges that he continued to

suffer from pain and complications at Green Bay, he says that on October 19,

2020, the Health Services Unit at Green Bay approved his medical restriction

and allowed him to purchase Athletic Air Sole shoes from an outside vendor.

Id. The plaintiff alleges that these shoes allowed him to begin “effectively

treating his chronic/severe pains.” Id. at 4–5. The plaintiff claims Waterman

and McArdle knew of his serious medical condition and of his suffering, but

that they refused to provide him appropriate care as the specialists had

directed, subjecting him to needless pain “without any legitimate penological

interest.” Id. at 5. He seeks declaratory judgment, compensatory damages and

punitive damages against both defendants in their individual capacities. Id. at

6–7.

       C.      Analysis

       The court reviews the plaintiff’s claim regarding the denial of proper

medical care under the Eighth Amendment, which “protects prisoners from

prison conditions that cause the wanton and unnecessary infliction of pain,

including . . . grossly inadequate medical care.” Gabb v. Wexford Health

Sources, Inc., 945 F.3d 1027, 1033 (7th Cir. 2019) (quoting Pyles v. Fahim,

771 F.3d 403, 408 (7th Cir. 2014)) (internal quotations omitted). Not “every

claim by a prisoner that he has not received adequate medical treatment states


                                          5

            Case 2:20-cv-01252-PP Filed 01/25/21 Page 5 of 9 Document 13
a violation of the Eighth Amendment.” Estelle v. Gamble, 429 U.S. 97, 105

(1976). To state a valid Eighth Amendment claim, the inmate must allege both

that he “suffered from an objectively serious medical condition” and that the

defendants were “deliberately indifferent to that condition.” Petties v. Carter,

836 F.3d 722, 728 (7th Cir. 2016) (citing Farmer v. Brennan, 511 U.S. 825,

834 (1994)); see Estelle, 429 U.S. at 103. “[D]eliberate indifference describes a

state of mind more blameworthy than negligence.” Farmer, 511 U.S. at 835.

A prison official shows deliberate indifference when he “realizes that a

substantial risk of serious harm to a prisoner exists, but then disregards that

risk.” Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015) (citing Farmer, 511

U.S. at 837).

      The plaintiff’s allegations that the defendants delayed treating his “non-

life-threatening but painful conditions may constitute deliberate indifference if

the delay exacerbated the injury or unnecessarily prolonged an inmate’s pain.”

Arnett v. Webster, 658 F.3d 742, 753 (7th Cir. 2011) (citing McGowan v.

Hulick, 612 F.3d 636, 640 (7th Cir. 2010)). What period of delay is tolerable

“‘depends on the seriousness of the condition and the ease of providing

treatment.’” Id. (quoting McGowan, 612 F.3d at 640). In certain circumstances,

“even brief, unexplained delays in treatment may constitute deliberate

indifference.” Lewis v. McLean, 864 F.3d 556, 563 (7th Cir. 2017) (quoting

Perez, 792 F.3d at 777–78).

      The plaintiff alleges that he suffers from duck-footedness, which on its

own may not constitute an objectively serious condition. But his allegations


                                         6

         Case 2:20-cv-01252-PP Filed 01/25/21 Page 6 of 9 Document 13
that he suffered chronic and severe pain over four years satisfy the objective

component of an Eighth Amendment claim. See Arnett, 658 F.3d at 753 (citing

Berry v. Peterman, 604 F.3d 435, 441 (7th Cir. 2010)) (concluding that

inmate’s “steady complaints of escalating pain” over ten months satisfied

objective component).

      As to the subjective component, the plaintiff alleges that McArdle and

Waterman were aware of his condition, the recommended treatment and the

pain he suffered. He alleges the defendants not only refused to provide him the

treatment his specialists prescribed but removed information about his

treatment from his medical file to prevent others from providing him

appropriate treatment. The plaintiff has alleged that McArdle and Waterman

acted “in a manner contrary to the recommendation of specialists,” which is

sufficient at the screening stage to state a claim that they were deliberately

indifferent to the plaintiff’s condition and the pain it caused. Perez, 792 F.3d at

777 (citing Arnett, 658 F.3d at 753). The court will allow the plaintiff to proceed

on Eighth Amendment claims of deliberate indifference against McArdle and

Waterman for monetary damages.

      The court will not allow the plaintiff to proceed on his request for

declaratory relief. The defendants work at WSPF, where these events occurred.

But the plaintiff since been transferred to another prison where he received the

treatment the defendants allegedly denied him, and he does not allege that he

expects to return to WSPF. Because the plaintiff is no longer at the facility

where the defendants work, “a declaratory judgment would not affect [the


                                         7

         Case 2:20-cv-01252-PP Filed 01/25/21 Page 7 of 9 Document 13
defendants’] behavior towards [the plaintiff].” Pearson v. Welborn, 471 F.3d

732, 743 (7th Cir. 2006) (citing City of Los Angeles v. Lyons, 461 U.S. 95, 103–

04 (1983), and Davis v. District of Columbia, 158 F.3d 1342, 1348 (D.C. Cir.

1998)). The plaintiff’s request for declaratory relief is moot. See Bigbee v.

Nalley, 482 F. Supp. 2d 1092, 1099 (W.D. Wis. 2007) (citing Robinson v. City of

Chi., 868 F.2d 959, 966 n.5 (7th Cir. 1989), and Higgason v. Farley, 83 F.3d

807, 811 (7th Cir. 1996)).

II.   Conclusion
      Under an informal service agreement between the Wisconsin Department

of Justice and this court, the court will electronically transmit a copy of the

complaint and this order to the Wisconsin Department of Justice for service on

defendants Jolinda Waterman and Sandra McArdle. Under the informal service

agreement, the court ORDERS those defendants to file a responsive pleading to

the complaint within sixty days.

      The court ORDERS that the parties may not begin discovery until after

the court enters a scheduling order setting deadlines for completing discovery

and filing dispositive motions.

      The court ORDERS that plaintiffs who are inmates at Prisoner E-Filing

Program institutions1 must submit all correspondence and case filings to

institution staff, who will scan and e-mail documents to the court. Plaintiffs



1 The Prisoner E-Filing Program is mandatory for all inmates of Green Bay
Correctional Institution, Waupun Correctional Institution, Dodge Correctional
Institution, Wisconsin Secure Program Facility, Columbia Correctional
Institution, and Oshkosh Correctional Institution.
                                         8

         Case 2:20-cv-01252-PP Filed 01/25/21 Page 8 of 9 Document 13
who are inmates at all other prison facilities must submit the original

document for each filing to the court to the following address:

                          Office of the Clerk
                          United States District Court
                          Eastern District of Wisconsin
                          362 United States Courthouse
                          517 E. Wisconsin Avenue
                          Milwaukee, Wisconsin 53202

DO NOT MAIL ANYTHING DIRECTLY TO THE JUDGE’S CHAMBERS. It will

only delay the processing of the case.

      The court advises the plaintiff that if he fails to file documents or take

other required actions by the deadlines the court sets, the court may dismiss

the case based on his failure to diligently pursue it. The parties must notify the

clerk of court of any change of address. The court also advises the plaintiff that

it is his responsibility to promptly notify the court if he is released from

custody or transferred to a different institution. The plaintiff’s failure to keep

the court advised of his address may result in the court dismissing the case

without further notice.

      Dated in Milwaukee, Wisconsin, this 25th day of January, 2020.

                                       BY THE COURT:


                                       ________________________________________
                                       HON. PAMELA PEPPER
                                       Chief United States District Judge




                                         9

         Case 2:20-cv-01252-PP Filed 01/25/21 Page 9 of 9 Document 13
